Article 1024-a of our Penal Code provides that if any person shall commit an assault with certain named weapons while same arebeing unlawfully carried by the person committing such assault,
he shall be deemed guilty, etc. The language of the indictment herein charges that appellant "while then and there unlawfully carrying on and about his person a pistol, with said pistol made an assault on" etc. The indictment is sufficient. It follows the language of the statute and fully charges every ingredient of the offense.
Witness Davis for appellant was subpoenaed on the 18th of November to appear on the 20th of the same month. On the 20th this witness was not present as certified in the court's explanation to the bill of exceptions presenting the complaint. The bill of exceptions was accepted by appellant with this qualification upon it and we are bound thereby. No further process was sought for said witness. The case was postponed to December 11th. When then called continuance *Page 74 
was asked because of the absence of Davis and was properly refused for lack of diligence. The burden of showing diligence is on the accused who seeks a continuance. See authorities cited under subdivision 2, Art. 608, Vernon's C.C.P.
It is ordinarily permissible for the party introducing a witness to show by him what his business is. That in response to such inquiry a State witness testified that he was constable of his precinct, would not seem to present any objectionable matter. No authorities to the contrary are cited and none are known to us.
There seems no denial of the fact that appellant was in what was called a sporting house when the alleged assault took place, and was in another when he was arrested shortly afterward. He testified that he had also been down to an oil mill. He was admitted to be very drunk. There seems no sufficient evidence to call for the giving of any of his special charges presenting the proposition of a lawful carriage of the pistol on his part.
The motion for rehearing will be overruled.
Overruled.